432 F.2d 441
Don Victor HARBOLT, Jr., Appellant,v.Noah L. ALLDREDGE, Warden, Appellee.
No. 295-70.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1970.

Appeal from the United States District Court for the Western District of Oklahoma.
Don Victor Harbolt, Jr., pro se.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District judge.
PER CURIAM.


1
Upon docketing, this case was assigned to the summary calendar in view of the unsubstantial questions involved and Harbolt was given an opportunity to address the underlying merits and oppose summary action, which he has done.


2
A thorough review of the files and records in this case, along with the papers submitted by Harbolt, convinces us that the judgment of the district court is correct and that there is no necessity for further argument.


3
Accordingly, we affirm for the reasons stated in 311 F.Supp. 688 (W.D.Okl.1970).